DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 (24, 25, 26, 27, 28, and 29) didn’t use proper cross sectional shading. The current cross sectional shading indicates a metal material, however a plastic/rubber cross sectional shading as set forth in MPEP 608.02 IX (column 2, row 4) should be used instead. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "a tunnel-shaped insertion slot" in claim 1, line 25 is a relative term which renders the claim indefinite.  The term "a tunnel-shaped insertion slot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A tunnel-shaped can be various shapes and it is unclear how can something with tunnel-shape can be a slot.
Claim 8 recites the limitation "a cover plate" in line 2. Claim 7 includes a cover plate so it is unclear if applicant is referring to the same cover plate or another cover plate. For examination purposes examiner has interpreted "a cover plate" to be same as claim 7.
The term "deeper" in line 6 of claim 9 is a relative term which renders the claim indefinite. The term "deeper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a device any part can be considered "deeper" to another since the specification is silent as to how far a part must be to be considered "deeper" to another.
Claim 9 recites the limitation "a peripheral portion" in line 2. Claim 3 includes a peripheral portion so it is unclear if applicant is referring to the same peripheral portion or another peripheral portion. For examination purposes examiner has interpreted "a peripheral portion" to be same as claim 3.
tunnel-shaped" in claim 10, line 2 is a relative term which renders the claim indefinite.  The term "tunnel-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The tunnel-shaped can be various shapes and it is unclear how can something with tunnel-shape can be a slot.
Claim 12 recites the limitation "an inner surface" in line 4. Claim 11 includes an inner surface so it is unclear if applicant is referring to the same inner surface or another inner surface. For examination purposes examiner has interpreted "an inner surface" to be same as claim 11.
Claim 12 recites the limitation "a lower surface" in line 4. Claim 11 includes a lower surface so it is unclear if applicant is referring to the same lower surface or another lower surface. For examination purposes examiner has interpreted "a lower surface" to be same as claim 11.
The term "tunnel-shaped" in claim 12, line 4 is a relative term which renders the claim indefinite.  The term "tunnel-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The tunnel-shaped can be various shapes and it is unclear how can something with tunnel-shape can be a slot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub 20170015183) in view of Warren (US 10,661,643).
Regarding claim 1, Nam teaches an automobile door glass run (not numbered, but shown in figure 1) mounted to an outer side, facing outside a vehicle cabin, of a window frame 12 defining a window opening (not numbered, but shown in figure 1) of an automobile door 10 to provide a seal between the window frame 12 and a window glass 80, the automobile door glass run comprising: 
a glass run body (not numbered, but shown in figure 2) that includes an upper glass run 70 which is mounted to a glass run mount plate 122 extending toward an outside of the vehicle cabin from an upper portion of the window frame, the upper glass run 70 extending in a vehicle longitudinal direction; and 
a molding 20 which is mounted to an outer side, facing outside the vehicle cabin, of the upper glass run and extending in the vehicle longitudinal direction, wherein

    PNG
    media_image1.png
    1580
    1121
    media_image1.png
    Greyscale

the upper glass run 70 includes an outer vertical plate 226 disposed at the outer side of the upper glass run 70 and extending in a vertical direction, and an inner plate 225 covering an inner side, facing inside the vehicle cabin, of the outer vertical plate 226 to form the insertion slot (labeled in figure 7 above) between the outer vertical plate 226 and the inner plate 225,
the inner plate 225 is integrally formed with the outer vertical plate 226,
a positioning member 100 is secured to an end of the molding 20 in the vehicle longitudinal direction, the positioning member 100 including a locking part (labeled in figure 7 above) projecting toward another end of the molding,
the upper glass run 70 has a tunnel-shaped insertion slot (labeled in figure 7 above) formed at an end thereof in the vehicle longitudinal direction so that the locking part (labeled in figure 7 above) of the positioning member 100 is inserted in the insertion slot, and 
the locking part (labeled in figure 7 above) of the positioning member 100 is inserted in the insertion slot (labeled in figure 7 above) and is locked to the upper glass run;

However, Warren teaches the molding (140, 150) having an upper side (not numbered, but shown in figure 2) and lower side (not numbered, but shown in figure 2) thereof, an upper fitting portion (labeled in figure 2 below) and a lower fitting portion (labeled in figure 2 below) which are fitted to the outer side of the upper glass run 124, as shown in figure 2, and extend in the vehicle longitudinal direction, the upper glass run 124 has, at the outer side thereof, fitting portions (labeled in figure 2 below) which extend in the vehicle longitudinal direction and to which the upper and lower fitting portions are fitted. 

    PNG
    media_image2.png
    559
    741
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nam with fitting portions fitted to the upper glass run, as taught by Warren, to enable the entire glass run assembly to be attached to the vehicle window 
Regarding claim 2, Nam teaches the positioning member is an end cap 100 formed to cover an end surface 226 of the molding (20);
Regarding claim 4, Nam, as modified above, teaches the positioning member includes locking part; the locking part is inserted in the insertion slot and is locked to upper glass run, but is silent concerning plurality of locking parts spaced a part in the vertical direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the positioning member of Nam, as modified above, with plurality of locking parts, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
It should be noted that the use of plurality of locking parts provide more secure connection between the positioning member and upper glass run.
Regarding claim 5, Nam teaches an end surface (not numbered, but shown in figure 6) of the positioning member 100 in the vehicle longitudinal direction and an end surface 226 of the upper glass run in the vehicle longitudinal direction are substantially flush with each other.


Regarding claim 8, Nam teaches the positioning member 100 has a cover plate 106, the cover plate 106 has a shape and a size which keep a rear end surface of the molding invisible (best shown in figure 7) when the molding 20 to which the fixture plate 104 is fixed is viewed from a rear end of the molding 20 in the vehicle longitudinal direction, an upper portion, of the cover plate 106, facing inside the vehicle cabin, is cut out to form a recess 103, and the inner plate 225 has a raised portion (labeled in figure 6 below) capable of engaging with the recess 103, and the recess is fitted with the raised portion (see Figure 7).

    PNG
    media_image3.png
    409
    481
    media_image3.png
    Greyscale

Claims 3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam and Warren as applied to claims 1, 2, 4-5, and 7-8 above, and further in view of Yamashita (US 8,151,520).
Regarding claims 3 and 6, Nam teaches the positioning member 100 includes a fixture plate (104) extending along an inner surface, facing inside the vehicle cabin, of the molding 20 and fixed to the molding 20, and the outer vertical plate 226 is disposed between the locking part (labeled in figure 7 above) and the fixture plate 104.
Nam is silent concerning the inner plate with a protruding portion and the locking part with a raised portion.
However, Yamashita discloses a peripheral portion (labeled in figure 4 below) of an insertion slot 225 is a protruding portion protruding toward the outside of a vehicle cabin, and the a locking part 352 of the a positioning member 3 has a raised portion 352 raised toward the inside of the vehicle cabin to be engaged (best shown in figures 5A and 5B) with the protruding portion.


    PNG
    media_image4.png
    781
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    807
    582
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner plate of Nam, as modified above, with a protruding portion and the locking part of Nam with a raised portion, as taught by Yamashita, to provide more secure connection.
Regarding claim 9, Yamashita teaches a peripheral portion of the insertion slot 225 in the inner plate 22 is provided with a shelf portion (labeled in Figure 5a below), the protruding portion protrudes further outward (shown in figure 5a) of the vehicle cabin than the shelf portion, and the locking parts 352 inserted in the insertion slot 225 is located deeper in the insertion slot 225 than the protruding portion (labeled in figure 4 above) and is engaged with, and locked to, the protruding portion from a deeper side of the insertion slot 225.

    PNG
    media_image6.png
    382
    539
    media_image6.png
    Greyscale

Regarding claim 10, Yamashita teaches the insertion slot 225 includes an upper insertion slot (labeled in figure 5a above) that is tunnel-shaped by an inner surface, facing outside the vehicle cabin, of an outer plate 11 of the glass run body, a lower surface of an upper plate of the glass run body, an upper surface of a lower plate of the glass run body, and an upper recessed portion of the inner plate 112.
Regarding claim 11, Yamashita teaches the insertion slot 225 includes a lower insertion slot (labeled in figure 5a above) formed at a lower portion of an outer portion of the glass run body 1 facing outside the vehicle, the lower insertion slot being tunnel-shaped by an inner surface (labeled in Figure 5a above), facing inside the vehicle cabin, of a base portion of a lower seal part protruding downward, a lower surface of a lower plate 15 of the glass run body, and a lower recessed portion (forms a lower insertion slot) of the inner plate 112.
.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
With respect to the applicant’s argument that the tunnel-shaped insertion slot is formed with good accuracy by die-molding and prevents water from passing through the insertion slot into the molding, the examiner respectfully disagrees. The examiner has treated “die-molding” limitation as a product by process limitation and, as such, the process limitation of die-molding is met by the product of Nam. The functionality of the insertion slot does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the applicant’s argument about water entering through the gap is not claimed, the applicant's arguments are not considered.
The applicant’s comments are not persuasive because the term “groove” does not sufficiently define the invention over the prior art.  Assuming, arguendo, that slot of Nam and Yamashita is considered to be a groove, the terms groove and slot essentially define the same 
The teachings of Nam and Yamashita disclose a tunnel-shape since the term “tunnel-shaped” encompasses various dimensions such as round, oblong, or quadrilateral shapes. Thus, the XXX shape as shown in Nam meets the applicant’s claimed limitation of “tunnel-shaped”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/GREGORY J STRIMBU/             Primary Examiner, Art Unit 3634